DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christophe Lair on 21 MAR 2022.
The application has been amended as follows: 
Claims 8-10 are canceled.

Response to Amendment
Examiner notes the amendment filed 19 NOV 2021.  The status of the claims in view of this amendment and the Examiner’s Amendment is as follows:
Claims 1-7 are allowed.
Claims 8-10 are canceled.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendment to Claim 1 overcomes the rejections based on Maxwell ‘595 and Kimrey ‘605.  These rejections were based on supercritical phase chemical deposition, which has been removed from consideration by the amendment to Claim 1.
Examiner again cites Basche ‘689 (U.S. Patent 3,850,689) and Scaringella ‘717 (U.S. Patent 5,547,717) as the closest prior art to Claim 1 as amended.
Basche ‘689 teaches a process for depositing a coating on a continuous fibre (e.g. Column 4 Line 63, tungsten wire; Figure 2, filament is continuously run through the coating fluid) from a precursor of the coating (Column 4 Line 56, methyldichlorosilane; Column 4 Line 64, silicon carbide coating produced), the process comprising:
heating a segment of the fibre in the presence of the coating precursor (Column 4 Line 68 – Column 5 Line 2, entire wire is heated including the wire in the liquid) so as to bring the surface of the segment to a temperature allowing the coating to form on the segment from the coating precursor (Column 4 Line 59, 1100 degrees Celsius; Column 4 Lines 64-65, silicon carbide produced as result of method), wherein:
the segment of the fibre is in the presence of a gaseous phase of the coating precursor (Column 4 Lines 65-67, gas vapor is formed as a result of the heating), the gaseous phase of the coating precursor being obtained by boiling a liquid phase of the coating precursor (Abstract), the boiling 
Basche ‘689 does not teach or suggest the following limitations of Claim 1:
Wherein the fiber is carbon or silicon carbide (example fibers are metal wires and glass fibers).
Wherein the heating is performed by a microwave field (the metal wire examples use current to heat the wire directly; inductance coil heating is disclosed generally at Column 2 Lines 22-25 for nonconductive substrata but is not disclosed as microwave frequency).
The coating being formed by chemical vapor infiltration (the filaments disclosed in Basche ‘689 are disclosed as solid and the coating forms on the surface with no structures to infiltrate).
Wherein the boiling results from contact between a hot portion of the fiber contiguous to the segment present in the microwave field and the liquid phase of the coating precursor (Basche ‘689 does not disclose microwave fields and therefore cannot disclose hot portions of a fiber contiguous to a segment present in the microwave field).
Scaringella ‘717 (U.S. Patent 5,547,717) teaches a method for densifying and refurbishing e.g. aircraft brakes (Abstract).  The method comprises placing a preform (inclusive of rod-shaped preforms, Column 7 Lines 1-5) near an induction coil (e.g. Figure 3, Column 6 Lines 44 – 67) and immersing the preform 
Examiner has not found a reference or combination of references, alone or in combination with any of the previously cited references, which teaches or suggests every limitation of Claim 1 as amended.  Therefore, Claim 1 is allowed.  Claims 2-7 are dependent from Claim 1 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712     

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712